                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
IN RE:                                           §
                                                 §                  CASE NO. 20-10032-HCM
XS RANCH FUND VI, L.P.,                          §
     Debtor                                      §                             Chapter 11

  NOTICE OF FILING OF JOINT MOTION TO TRANSFER VENUE PURSUANT
 TO FED. R. BANKR. P. 1014(b); MEMORANDUM OF POINTS AND AUTHORITIES
        THEREON AND REQUEST FOR EXPEDITED CONSIDERATION
       PLEASE TAKE NOTICE THAT on January 15, 2020, XS Ranch Fund VI, L.P., Crestline
Direct Finance L.P., and Steiner & Sons, Ltd. (the “Movants”) filed their Joint Motion to Transfer
Venue Pursuant to Fed. R. Bankr. P. 1014(b); Memorandum of Points and Authorities Thereon
[Docket No. 608] (the “Motion”) in In re XS Ranch Fund VI, L.P., Case No. 16-31367, pending in
the United States Bankruptcy Court for the Northern District of California.

        PLEASE TAKE FURTHER NOTICE THAT on the same day, the Movants also filed their
Ex Parte Request for Expedited Consideration of Joint Motion to Transfer Venue Pursuant to Fed.
R. Bankr. P. 1014(b) [Docket No. 609, Case No. 16-31367]. As indicated in the attached Order, the
California bankruptcy court has set a hearing on the Motion for January 22, 2020 at 2:00 p.m.
(Pacific Time). Following the hearing on the Motion, Crestline Direct Finance, L.P. will notify this
Court of the related ruling.
                                             Respectfully Submitted By,
                                              /s/ Todd J. Dressel
                                              Todd J. Dressel, Esq. (Cal. Bar No. 220812)
                                              MCGUIREWOODS LLP
                                              Two Embarcadero Center, Suite 1300
                                              San Francisco, CA 84111
                                              Telephone: (415) 844-1965
                                              Facsimile: (415) 844-1934
                                              tdressel@mcguirewoods.com
                                              (admitted pro hac vice)
                                              Michael A. McConnell
                                              Texas Bar I.D. 13447300
                                              Katherine T. Hopkins
                                              Texas Bar I.D. 24070737
                                              KELLY HART & HALLMAN LLP
                                              201 Main Street, Suite 2500
                                              Fort Worth, TX 76102
                                              Telephone: (817) 332-2500
                                              Facsimile: (817) 878-9777
                                              michael.mcconnell@kellyhart.com
                                              katherine.hopkins@kellyhart.com
                                              Attorneys for Crestline Direct Finance, L.P.

NOTICE OF FILING                                                                         PAGE 1 OF 2
                                 CERTIFICATE OF SERVICE

        I hereby certify that, on January 16, 2020, I caused a true and correct copy of the foregoing
Notice and attached Order to be served on all persons/entities receiving notification via ECF
notification and upon the parties listed below and in the attached service list via U.S. First Class
Mail.

                                              /s/ Katherine T. Hopkins
                                              Katherine T. Hopkins

               XS Ranch Fund VI, L.P.                         U.S. Trustee
               818 Sayers Road                                903 San Jacinto Blvd., Suite 230
               Bastrop, TX 78602                              Austin, TX 78701
               Debtor                                         U.S. Trustee

               Eric Terry                                     Pamela M. Egan
               Eric Terry Law, PLLC                           Potomac Law Group, PLLC
               3511 Broadway                                  1907 7th Avenue W
               San Antonio, TX 78209                          Seattle, WA 98119
               Counsel for the Debtor                         Counsel for the Debtor

               Omar J. Alaniz
               Baker Botts L.L.P.
               2001 Ross Avenue, Suite 900
               Dallas, TX 75201-2980
               Counsel for James Foster

               Eric J. Taube
               Waller Lansden Dortch & Davis, LLP
               100 Congress Avenue, Suite 1800
               Austin, TX 78701
               Counsel for Steiner & Sons, Ltd.




NOTICE OF FILING                                                                          PAGE 2 OF 2
Label Matrix for local noticing           XS Ranch Fund VI, L.P.               U.S. BANKRUPTCY COURT
0542-1                                    818 Sayers Road                      903 SAN JACINTO, SUITE 322
Case 20-10032-hcm                         Bastrop, TX 78602-3652               AUSTIN, TX 78701-2450
Western District of Texas
Austin
Thu Jan 9 21:34:18 CST 2020
Aqua Water Service Company                Aventine Development Services        Bastrop County Tax Assessor/Collector
PO Drawer P                               Attn: Chad Hagle                     PO Box 579
Bastrop, TX 78602-1989                    19360 Rinaldi St., Ste. 730          Bastrop, TX 78602-0579
                                          Porter Ranch, CA 91326-1607


Bastrop County Tax Assessor/Collector     Bluebonnet Electric Cooperative      City of Bastrop
c/o Lee Gordon                            690 Texas Hwy 71 W, Bldg. 1          Attn: City Manager
PO Box 1269                               Bastrop, TX 78602-3663               904 Main St.
Round Rock, TX 78680-1269                                                      PO Box 427
                                                                               Bastrop, TX 78602-0427

Clayton Williams Ranch Co.                Coast Range Investments, LLC         Coy Sunderman
Attn: Jeff Williams                       Attn: James Foster                   139 Colovista Dr.
PO Box 1668                               818 Sayers Rd.                       Bastrop, TX 78602-7400
Fort Stockton, TX 79735-1668              Bastrop, TX 78602-3652


Crestline Direct Finance, L.P.            Crestline Direct Finance, L.P.       DF Capital Management
c/o Crestline Investors, Inc.             c/o Todd J. Dressel                  Attn: Rob Riva
Attn: James Cochran                       MCGUIREWOODS LLP                     14701 Phillips Hwy., Ste 300
201 Main St., Ste. 1900                   Two Embarcadero Center, Suite 1300   Jacksonville, FL 32256-3742
Fort Worth, TX 76102-3135                 San Francisco, CA 94111-3821

Federal Emergemecy Management Agency      Force Ten Partners, LLC              FoxTrot LLC
FRC 800 North Loop 288                    Attn: Michael VenderLey              c/o Tullius Law Group
Denton, TX 76209-3698                     20342 SW Birch, Ste. 220             515 S. Flower St., 18th Fl.
                                          Newport Beach, CA 92660              Los Angeles, CA 90071-2201


Internal Revenue Service                  Jackson Walker LLP                   John Landwehr
Centralized Insolvency Operations         Attn: James Alsup                    219 Main St.
P.O. Box 7346                             100 Congress Ave., Ste. 1100         Smithville, TX 78957-1839
Philadelphia, PA 19101-7346               Austin, TX 78701-4042


Katherine T. Hopkins                      Kelly Thevenot                       LIA Engineering, Inc.
Kelly Hart & Hallman LLP                  326 McDonald Rd.                     7500 Rialto Rd., Bldg. 2
201 Main Street                           Cedar Creek, TX 78612-4001           Ste. 100
Suite 2500                                                                     Austin, TX 78735-8531
Fort Worth, TX 76102-3194

Lower Colorado River Authority            Melting Point Solutions              Omar Jesus Alaniz
Attn: Executive Manager, Water Services   c/o Keller & Benvenutti              Baker Botts L.L.P.
PO Box 200                                Attn: Tobias Keller                  2001 Ross Avenue
Austin, TX 78767                          650 California Ave., #1900           Suite 900
                                          San Francisco, CA 94108-2736         Dallas, TX 75201-2917

PV Development Management                 Pine Associates, LLC                 RMD & Co., Inc.
Attn: Mark Kehke & Jason Perrin           4455E. Camelback Rd., Ste. C-140     408 Baylor St.
4343 Von Karman Ave., 3rd Fl.             Phoenix, AZ 85018-2821               Austin, TX 78703-5312
Newport Beach, CA 92660-2099
Ranch Wireless Internet                              Rimon P.C.                                           Ron Freeman Esq.
3547 N Hwy 123 Bypass                                Attn: Ben Douglas                                    Law Offices of Ronald J. Freeman
Seguin, TX 78155-7328                                One Embercadero Ctr., Ste. 400                       102 N. Railroad Ave.
                                                     San Francisco, CA 94111-3619                         Pflugerville, TX 78660-2767


Squar Milner                                         Steiner & Sons                                       Steiner & Sons, Ltd.
Attn: Katherine Gough                                c/o Waller Lansden Dortch & Davis, LLP               c/o Eric J. Taube, Mark Taylor & Trip Ni
1150 Santa Monica Blvd., Ste. 600                    Attn: Eric Taube                                     Waller Lansden Dortch & Davis, LLP
Los Angeles, CA 90025                                100 Congress Ave., Ste. 1800                         100 Congress Avenue, Suite 1800
                                                     Austin, TX 78701-4042                                Austin, Texas 78701-4042

Texas Assocaites/AFCO                                Texas Associates/AFCO                                Texas Commission on Enviromental Quality
5600 N. River Rd., Ste, 400                          1120 Capital of Texas Hwy. S                         MC 172
Des Plaines, IL 60018-5187                           Bldg 3                                               PO Box 13087
                                                     Austin, TX 78746-6464                                Austin, TX 78711-3087


Texas Comptroller of Public Accounts                 Texas Department of Transportation                   Texas Railroad Commission
Revenue Accounting Div- BK Section                   Attn: Project Delivery Team                          Enforcement Division
P.O. Box 12548, MC-008                               7901 N. IH 35                                        Office of General Counsel
Austin, TX 78711-2548                                Austin, TX 78753-6602                                P.O. Box 12967
                                                                                                          Austin, TX 78711-2967

Tony Gonzalez                                        US Department of the Army                            United States Trustee - AU12
1344 Sayers Rd.                                      Fort Worth District, Corps of Engineers              United States Trustee
Bastrop, TX 78602-3638                               Attn: Chief Regulatory Branch                        903 San Jacinto Blvd, Suite 230
                                                     PO Box 17300                                         Austin, TX 78701-2450
                                                     Fort Worth, TX 76102-0300

Winthrop Couchot Golubow Hollander                   XS Ranch Municipal Utility District                  Eric Terry
Attn: Garrick Hollander                              c/o Ron Freeman                                      Eric Terry Law, PLLC
1301 Dove St., Ste. 500                              102 N. Railroad Ave.                                 3511 Broadway
Newport Beach, CA 92660-2467                         Pflugerville, TX 78660-2767                          San Antonio, TX 78209-6513


Pamela M. Egan
Potomac Law Group PLLC
1905 7th Ave. W.
Seattle, WA 98119-2815




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Steiner & Sons                                    End of Label Matrix
                                                     Mailable recipients    48
                                                     Bypassed recipients     1
                                                     Total                  49
